                     Case 1:18-cr-10249-WGY Document 72 Filed 11/29/19 Page 1 of 7



                                              U.S. v. Moffett, 118-cr-10249-WGY
                                                   As of: November 29, 2019
                                                       EXHIBIT LIST
Exhibit Letter   Exhibit Description                                             USAO Bates Number   Native Bates Number
      A          2013.12.10 Aegerion Letter to Moffett                           USAO-MA-00001447    AEGR0019233
      B          Moffett W4 Form Signed 2016.01.13                               USAO-MA-00001450    AEGR0019236
      C          Moffett Direct Deposit Form                                     USAO-MA-00001452    AEGR0019238
      D          Moffett Employment Eligibility Verification                     USAO-MA-00001457    AEGR0019243
      E          Moffett Employment Paperwork for Aegerion                       USAO-MA-00001461    AEGR0019247
      F          Moffett Employee Signature 2014.01.13                           USAO-MA-00001467    AEGR0019253
      G          Moffett Employment Agreement 2014.01.27                         USAO-MA-00001468    AEGR0019254
      H                                Denial and Appeal Letters - Springfield   USAO-MA-00031197    AEGR4347178
                 Clinic Fax to Compass 2015.06.01
      I                                       Medical Record                     USAO-MA-00032845    SCJX-000098
      J                        Medical Record                                    USAO-MA-00031071    SCJX-000314
      K                          Medical Record                                  USAO-MA-00032290    SCJX-000578
      L                     Medical Record                                       USAO-MA-00030667    SCJX-000492
      M          Ahmed REMS Enrollment 2015.02.04                                USAO-MA-00030575    AEGR4322182
      N                         Medical Record                                   USAO-MA-00030769    SCJX-000444
      O                                Medical Record                            USAO-MA-00032578    SCJX-000180
      P                            Medical Record                                USAO-MA-00030953    SCJX-000368
      Q                         - Springfield Clinic Fax to Aegerion/Compass     USAO-MA-00030743    AEGR4344634
                 2015.05.22
      R                                - Springfield Clinic Fax to Compass       USAO-MA-00031181    AEGR4344468
                 2015.05.22
      S                            - Springfield Clinic Fax to Compass           USAO-MA-00031993    AEGR4338435
                 2015.04.23
      T                                       - Prairie Cardiovascular Fax to    USAO-MA-00030818    AEGR4335428
                 Compass 2015.04.08
      U                        - Springfield Clinic Fax to Compass S.            USAO0MA-00031052    AEGR4336280
                 Murphy 2015.04.15
      V                          - Springfield Clinic Fax to Aegerion Pharma     USAO-MA-00030641    AEGR4323612
                 2015.02.13
      W                           - Springfield Clinic Fax to Aegerion           USAO-MA-00030837    AEGR4355666
                 Compass 2015.08.07
      X                       - Springfield Clinic Fax to Dana Potvin            USAO-MA-00031204    AEGR4329667
                 2015.03.12
     Y           BCBS IL Blank Prior Authorization Form                          USAO-MA-00004394    AEGR0567000
      Z                Patient Note 2014.02.26                                   USAO-MA-00001548    DLSS-021566
     AA                Prescription Authorization 2014.02.28                     USAO-MA-00001516    DLSS-021534
     AB                Statement of Medical Necessity 2014.02.28                 USAO-MA-00001517    DLSS-021535
     AC                Patient Consent Form 2014.02.28                           USAO-MA-00001518    DLSS-021536
     AD          Gough Prescriber Enrollment Form                                USAO-MA-00010782    SBLH000113
     AE                SBLH Order 2015.02.26                                     USAO-MA-00010770    SBLH000101
     AF          HCSC Fax to Gough re             2014.03.04                     USAO-MA-00010714    SBLH000045
     AG          REMS Program Prescriber Training Module                         USAO-MA-00029903    AEGR0130663
     AH          2014.02.27 Email Moffett to Quinones re                         USAO-MA-00010670    SBLH000001
     AI          2014.03.12 Email Ross Heiney to Moffett re                      USAO-MA-00003013    AEGR0454430
     AJ          2014.03.19 Email Moffett to Quinones re                         USAO-MA-00010691    SBLH000022
     AK          2014.03.19 Email Moffett to Quinones + PA Form                  USAO-MA-00010688    SBLH000019
                 Attachment
     AL          2014.03.24 Email Moffett to Quinones + PA Form                  USAO-MA-00010696    SBLH000027
                 Attachment
     AM          2014.03.24 Email Moffett to Quinones                            USAO-MA-00010756    SBLH000087
     AN                Prior Authorization 2014.03.19                            USAO-MA-00001539    DLSS-021557
     AO                Clinical Review 2014.03.21                                USAO-MA-00001540    DLSS-021558
     AP                Compass Notes                                             USAO-MA-00026632    AEGR4254081
     AQ                  Discharge Summary 2014.04.30                            USAO-MA-00017933    AEGR4112159
         Case 1:18-cr-10249-WGY Document 72 Filed 11/29/19 Page 2 of 7


AR          BCBS Prior Authorization 2014.07.14                 USAO-MA-00031942        DLSS-490792
AS          CVS Claims                                          USAO-MA-00029672        CVS/DOJ/007639
AT   2014.04.30 Text 1 Moffett to Sealscott re                  USAO-MA-00000396        AEGR2469116
AU   2014.05.01 Text 2 Moffett to Sealscott re                  USAO-MA-00000398        AEGR2469118
AV   2014.05.07 Text 3 Moffett to Sealscott re                  USAO-MA-00000539        AEGR2469402
AW          Medications List 2014.05.01                         USAO-MA-00003534        Prairie Cardiovascular
                                                                                        Consultants
AX           Denial Letter 2014.05.04                           USAO-MA-00028076        CVS/DOJ/000033
AY           Statement of Medical Necessity 2014.05.01          USAO-MA-00029864        DLSS-139617
AZ           Patient Note 2014.06.10                            USAO-MA-00003521        Praire Cardiovascular
                                                                                        Consultants
BA          Compass Notes                                       USAO-MA-00026762        AEGR4254260
BB          Santarelli Call Recording 2014.05.07 Part 1         USAO-MA-00032922        CVS (Patience_enhanced)
BC          Santarelli Call Recording 2014.05.07 Part 2         USAO-MA-00032923        CVS (RuthTsuda.wav)
BD   2014.05.15 Text Moffett to Sealscott re                    USAO-MA-00000435        AEGR2469155
BE   2014.05.14 Email Moffett to Fashaw re                      USAO-MA-00000073        AEGR0444299
BF            Aetna Documents                                   USAO-MA-00026971        AETNA_USAO_00000276 /
                                                                                        AETNA_DOJ000117
BG            Aetna Claims                                      USAO-MA-00027018        AETNA_USAO_00000611
BH            Denial Letter - Aetna Fax 2014.05.13              USAO-MA-00018188        AEGR4128094
BI            Patient Note 2014.04.02                           USAO-MA-00001571        DLSS-139923
BJ            Medical Notes and Lab 2014.05.12                  USAO-MA-00001571        DLSS-139923
BK            Statement of Medical Necessity 2014.05.08         USAO-MA-00018712        AEGR4142774
BL            Prescription Authorization 2014.05.08             USAO-MA-00032908        DLSS-139939
BM            Patient Notes 2014.05.05 and 2014.06.03           (1): USAO-MA-00012712   Praire Cardiovascular
                                                                (2): USAO-MA-00012710   Consultants
                                                                (3): USAO-MA-00012716
BN            Compass Notes                                     USAO-MA-00026724        AEGR4254180
BO            Appeal Letter - Prairie Cardiovascular Fax to     USAO-MA-00018718        AEGR4142787
     Compass 2014.05.14
BP            Consent Form 2014.05.19                           USAO-MA-00032907        DLSS-139940
BQ   Goswami REMS Enrollment 2014.05.14                         USAO-MA-00031525        AEGR4252752
BR   2014.06.05 Email Moffett to Falla, Fashaw, et al. re       USAO-MA-00015456        AEGR3484616

BS   2014.05.22 Email Moffett to Fashaw and Wilson re           USAO-MA-00002871        AEGR0444293
BT          Medical Record                                      USAO-MA-00027356        PCC00462
BU          Patient Notes 2010.11.03                            USAO-MA-00026699        AEGR4254152
BV          Patient Note 2014.05.07                             USAO-MA-00027365        PCC00471
BW          Prior Authorization 2014.05.22                      USAO-MA-00028702        DLSS-140380
BX   AEGR0444293                                                USAO-MA-00031527        DLSS-140384
BY          Denial Letter - Coventry Healthcare 2014.06.05      USAO-MA-00015876        AEGR3675898
BZ          Letter of Medical Necessity - Goswami to Coventry   USAO-MA-00028701        DLSS-140379
     Healthcare 2014.05.22
CA          Fax Packet 2014.05.23                               USAO-MA-00027080        AETNA_USAO_00001484
CB          Appeal Letter - Fax to Fashaw 2014.06.06            USAO-MA-00026677        AEGR4254128
CC   Goswami Fax to Covenry Authorization Department re         USAO-MA-00027118        AETNA-USAO-00001522
     Mariel Lima 2014.06.05
CD   2014.05.20 Text Moffett to Sealscott re                    USAO-MA-00000451        AEGR2469171
CE          Compass Notes                                       USAO-MA-00026712        AEGR4254168
CF          Prescription Authorization 2014.05.14               USAO-MA-00026966        AETNA_USAO_00000155
CG           CVS Claims                                         USAO-MA-00028071        CVS/DOJ/000053
CH           Patient Consent Form 2014.08.05                    USAO-MA-00032909        DLSS-492411
CI   2014.08.05 Email Moffett to Joanne O'Donnell re            USAO-MA-00002828        AEGR0413615
CJ           Patient Note 2015.09.03                            USAO-MA-00027630        PCC02445
CK           Patient Note 2014.08.04                            USAO-MA-00017415        PCC00023
CL           Partial Patient Medical Record from Prairie        USAO-MA-00032912        DLSS-492414
     Cardiovascular
CM           Lab Results Printed 2014.08.05                     USAO-MA-00032910        DLSS-492428
CN           Prescription Authorization 2014.09.22              USAO-MA-00017412        PCC00020
CO           Statement of Medical Necessity 2014.08.05          USAO-MA-00031480        DLSS-492413
         Case 1:18-cr-10249-WGY Document 72 Filed 11/29/19 Page 3 of 7


CP          BCBS Prior Authorization 2014.08.05               USAO-MA-00028703    DLSS-492424
CQ          Prescription Authorization 2014.08.05             USAO-MA-00031478    DLSS-492432
CR          Compass Notes                                     USAO-MA-00026651    AEGR4254100
CS   2014.08.20 Email 1 Moffett to Fashaw re            +     USAO-MA-00001035    AEGR4143097
     Attachment
CT   2014.08.20 Email 2 Moffett to Fashaw re                  USAO-MA-00002921    AEGR0445073
CU            Patient Note 2014.06.21                         USAO-MA-00002584    DLSS-493015
CV            Discharge Note 2014.06.27                       USAO-MA-00002587    DLSS-493018
CW            Patient Note 2014.07.22                         USAO-MA-00014292    Prairie Cardiovascular
                                                                                  Consultants
CX             Patient Note 2014.08.20                        USAO-MA-00014288    Prairie Cardiovascular
                                                                                  Consultants
CY            Statement of Medical Necessity 2014.08.20       USAO-MA-00018031    AEGR4112340
CZ            Prior Authorization 2014.08.20                  USAO-MA-00018014    AEGR4112323
DA            Prescription Authorization 2014.08.20           USAO-MA-00032926    DLSS-493022
DB            Letter of Medical Necessity - Prairie           USAO-MA-00018033    AEGR4112344
     Cardiovascular 2014.08.20
DC            Compass Notes                                   USAO-MA-00026719    AEGR4254175
DD   2014.09.18 Email Moffett to Fashaw re          and       USAO-MA-00002957    AEGR0445431

DE   2014.09.19 Email Moffett to Fashaw re                    USAO-MA-00001085    AEGR4144126
DF            Appeal Letter - Prairie Cardiovascular Fax to   USAO-MA-00002601    DLSS-493886
     Fashaw 2014.09.17
DG            Patient Consent Form 2014.09.10                 USAO-MA-00028674    DLSS-493879
DH            Statement of Medical Necessity 2014.09.11       USAO-MA-00028673    DLSS-493878
DI            Prescription Authorization 2014.09.11           USAO-MA-00028682    DLSS-493894
DJ            Prior Authorization 2014.09.11                  USAO-MA-00028675    DLSS-493880
DK            Letter from Moffett 2014.09.11                  USAO-MA-00030542    PCC02560
DL   2014.09.11 Email Moffett to Fashaw re            +       USAO-MA-00000125    AEGR0445398
     Attachment
DM            Patient Note 2014.07.08                         USAO-MA-00011397    Prairie Cardiovascular
                                                                                  Consultants
DN            Patient Note 2014.08.28                         USAO-MA-00011393    Prairie Cardiovascular
                                                                                  Consultants
DO            Patient Note 2014.09.17                         USAO-MA-00011387    Prairie Cardiovascular
                                                                                  Consultants
DP            Labs                                            USAO-MA-00011647    Prairie Cardiovascular
                                                                                  Consultants
DQ            Compass Notes                                    USAO-MA-00026849   AEGR4254418
DR            Appeal Letter 2014.10.01 Fashaw Santarelli Fax USAO-MA-00027871     AEGR4112575
     to Prime Therapautics
DS   2014.08.14 Email Alikki Kiniklis to Fashaw and Moffett re USAO-MA-00018337   AEGR4140671

DT   2014.08.14 Email Moffett to Fashaw re                    USAO-MA-00000951    AEGR4140927
DU         Appeal Letter - Prairie Cardiovascular Fax to      USAO-MA-00017974    AEGR4112223
     Fashaw 2014.08.14
DV         Lab Results and Patient Note 2014.07.28            USAO-MA-00002569    DLSS-492643
DW         Humana Claims                                      USAO-MA-00021457    H00037
DX   Humana Letter to Mishkel 2015.12.28                      USAO-MA-00017489    Humana
DY         Patient Note 2014.07.28                            USAO-MA-00003985    Prairie Cardiovascular
                                                                                  Consultants
DZ   2014.08.18 Email Moffett to Fashaw and Vester +          USAO-MA-00002899    AEGR0445043
     Approval Letter Attachment
EA         Patient Note 2013.10.01                            USAO-MA-00004019    Prairie Cardiovascular
                                                                                  Consultants
EB          SGH Discharge Summary 2014.08.11                  USAO-MA-00003951    Prairie Cardiovascular
                                                                                  Consultants
EC          Patient Note 2014.08.11                           USAO-MA-00003961    Prairie Cardiovascular
                                                                                  Consultants
ED          Prescription Authorization 2014.08.12             USAO-MA-00029889    DLSS-492637
         Case 1:18-cr-10249-WGY Document 72 Filed 11/29/19 Page 4 of 7


EE         Statement of Medical Necessity 2014.08.12             USAO-MA-00029884        DLSS-492634
EF         Prior Authorization 2014.08.14                        USAO-MA-00018545        AEGR4142423
EG         Prior Authorization 2014.09.11                        USAO-MA-00002561        DLSS-492635
EH         Prior Authorization 2015.02.10                        USAO-MA-00021456        H0090
EI         Compass Notes                                         USAO-MA-00026781        AEGR4254326
EJ   2015.02.26 Email Moffett to Santarelli and Shelabarger re   USAO-MA-00003098        Prairie Cardiovascular
                                                                                         Consultants
EK          Patient Note 2014.08.08                              USAO-MA-00003962        Prairie Cardiovascular
                                                                                         Consultants
EL          Patient Note 2014.10.13                              USAO-MA-00003915        Prairie Cardiovascular
                                                                                         Consultants
EM         Patient Note 2015.09.02                               USAO-MA-00027607        PCC00713
EN   Nallamothu Outlook Calendar 2015.09.08 to 2015.09.23        USAO-MA-00027241        NN_USAO_00000001
EO   Nallamothu REMS Enrollment 2015.09.03                       USAO-MA-00026629        AEGR4250372
EP         Prescription Authorization 2015.09.04                 USAO-MA-00026627        AEGR4250370
EQ         Statement of Medical Necessity 2015.09.04             USAO-MA-00026628        AEGR4250371
ER         Compass Notes                                         USAO-MA-00026607        AEGR4250350
ES         Prior Authorization 2015.09.04                        USAO-MA-00026615        AEGR4250358
ET         Patient Note 2015.08.19                               USAO-MA-00026611        AEGR4250354
EU   Mishkel Outlook Calendar 2014.08.13 to 2014.09.17           USAO-MA-00025980        GM_USAO_00000002
EV   Moffett Compensation Record                                 USAO-MA-00021459        AEGR4057923
EW   Mishkel REMS Prescriber Enrollment 2014.03.28               USAO-MA-00026363        AEGR4105550
EX   2014.09.30 Email Moffett to Goswami et al. + Attachment     (1): USAO-MA-00025307   (1): DHM_USAO_00001056
                                                                 (2): USAO-MA-00025308   (2): N/A
EY   Moffett TMC Employee Appraisal and Training Records         USAO-MA-00027852        TMC 156
EZ   Moffett TMC Separation Checklist of Property Recovery       USAO-MA-00027842        TMC 146
FA   Moffett TMC Consent Forms                                   USAO-MA-00027791        TMC 095
FB   Moffett Employment Documents                                USAO-MA-00029632        MOFFETT-00000001
FC            Patient Notes from Prairie Cardiovascular          (1): USAO-MA-00031461   (1): PCC02471
                                                                 (2): USAO-MA-00031462   (2): DLSS-544738
                                                                 (3): USAO-MA-00031467   (3): PCC00092
                                                                 (4): USAO-MA-00031487   (4): PCC02482
                                                                 (5): USAO-MA-00031488   (5): PCC02505
                                                                 (6): USAO-MA-00031491   (6): PCC02481
FD            Patient Note 2015.10.30                            USAO-MA-00027690        PCC02505
FE            Prescription Authorization 2015.03.12              USAO-MA-00031469        DLSS-544732
FF            Statement of Medical Necessity 2015.03.12          USAO-MA-00031471        DLSS-544733
FG            - Prairie Cardiovascular Fax to Compass            USAO-MA-00031473        DLSS-544746
     2015.03.12
FH   2014.04.02 Email Elisabeth Conley to Fashaw and Moffett     USAO-MA-00002874        AEGR0444366
     re
FI   2014.04.02 Email Fashaw to Moffett re                       USAO-MA-00010500        AEGR2554159
FJ   2015.01.16 Email Fashaw to Moffett re                       USAO-MA-00019244        AEGR4147480
FK                 - Prime Therapeutics Notice to Mishkel        USAO-MA-00017089        Prime Therapeutics LLC
     2015.04.23
FL                 BCBS IL Prior Authorization 2014.03.28        USAO-MA-00031847        DLSS-022553
FM                 BCBS IL Prior Authorization 2014.04.02        USAO-MA-00031845        AEGR_DOCS0352872
FN                 Clinical Review 2014.03.29                    USAO-MA-00017052        Prime Therapeutics LLC
FO                 Compass Notes                                 USAO-MA-00019574        AEGR4242924
FP                 Lab Results                                   (1): USAO-MA-00003461   Prairie Cardiovascular
                                                                 (2): USAO-MA-00003462   Consultants
                                                                 (3): USAO-MA-00003451
FQ                 Medical Record                                USAO-MA-00003331        Prairie Cardiovascular
                                                                                         Consultants
FR                 Patient Note 2014.04.25                       USAO-MA-00003365        Prairie Cardiovascular
                                                                                         Consultants
FS                 Prescription Authorization 2014.03.28         USAO-MA-00026274        DLSS-022549
FT                 Prior Authorization Fax to Compass            USAO-MA-00018003        AEGR4112288
     2015.04.22
         Case 1:18-cr-10249-WGY Document 72 Filed 11/29/19 Page 5 of 7


FU                Statement of Medical Neccessity 2014.03.28 USAO-MA-00031843                DLSS-022550

FV   2015.05.09 Email Moffett to Mishkel re: EMR              USAO-MA-00003057               Prairie Cardiovascular
                                                                                             Consultants
FW   Prairie Cardiovascular Fax to John Mulholland re         USAO-MA-00026592               AEGR4250335
     2015.09.23
FX            Appeal Letter to Health Alliance 2015.09.28          USAO-MA-00027218          HA_USAO_00000246
FY            Medical Record                                       USAO-MA-00027243          PCC00172
FZ            Statement of Medical Necessity 2015.09.09            USAO-MA-00026606          AEGR4250349
GA            Health Alliance Records                              USAO-MA-00027216          HA_USAO_00000244
GB            Prescription Authorization 2015.09.05                USAO-MA-00026605          AEGR4250348
GC   2014.08.19 Email from Rezendes + Playbook Attachment          (1): USAO-HR-00000227     (1): AEGR0420262
                                                                   (2): USAO-HR-00000228     (2): AEGR0420263
GD   2014.06.03 Rezendes Training Invite + Compass Program (1): USAO-HR-00001936             (1): AEGR2899266
     Forms and Overview Attachments (2)                            (2): USAO-HR-00001939     (2): AEGR2899268
                                                                   (3): USAO-HR-00001941     (3): AEGR2899271
GE   2014.04.10 Email from Rezendes + CEM Onboarding               (1): USAO-HR-00002076     (1): AEGR3481410
     Attachment                                                    (2): USAO-HR-00002081     (2): AEGR3481415
GF   2015.04.02 Email from Rezendes + Compass Alignment            (1): USAO-HR-00008051     (1): AEGR4230200
     Changes for West Attachment                                   (2): USAO-HR-00008052     (2): AEGR4230201
GG   2014.08.08 Email Santarelli to Mofffett re                    USAO-MA-00001427          AEGR4246967
GH   2014.07.23 Email Moffett to Fashaw and Santarelli re Carol USAO-MA-00000052             AEGR0444220
     Welton
GI                    - Springfield Clinic Fax to HAMP             USAO-MA-00031800          HA_USAO_00000132
     2015.05.22
GJ                  - Springfield Clinic Fax to Theresa Hull RN USAO-MA-00030658             AEGR4347078
     Aegerion Events 2015.06.05
GK              - Springfield Clinic Letter to Health Alliance     USAO-MA-00030553          Health Alliance Medical
     Medical Plan 2015.07.08                                                                 Plans, Inc.
GL              - Springfield Clinic Letter to Illinois Department USAO-MA-00030556          Health Alliance Medical
     2015.07.20                                                                              Plans, Inc.
GM   Juxtapid FDA Label 1 - 2014.02                                USAO-MA-00033047          FDA
GN   Juxtapid FDA Label 2 - 2014.08                                USAO-MA-00033087          FDA
GO   Juxtapid FDA Label 3 - 2015.04                                USAO-MA-00033126          FDA
GP   Moffett Compliance Certificate Falcon Letter 2014.02.27       USAO-MA-00032697          AEGR3515842
GQ   2014.05.29 Email from Whipple + New Hire Compliance           (1): USAO-MA-00010579     (1): AEGR2880450
     Training Attachment                                           (2): USAO-MA-00010580     (2): AEGR2880451
GR   2014.06.13 Email Whipple to Schneider + Module                (1): USAO-MA-00028896     (1): AEGR2000830
     Attachment                                                    (2): USAO-MA-00028897     (2): AEGR2000831
GS   2014.07.08 Email Craig Fraser to Whipple                      USAO-MA-00027870          AEGR0634281
GT   2014.10.27 Email from Rezendes + 2014 Compliance              (1-2): USAO-MA-00032657   (1): AEGR2498433
     Training Attachment                                                                     (2): AEGR2498434
GU   Prairie Cardiovascular Fax to Fashaw re                       USAO-MA-00027973          AEGR4249559
     2015.01.14
GV   Whipple Memo 2015.02.03                                       USAO-MA-00032692          AEGR4249554
GW   2014.05.02 Email from Whipple + Dallas POA Agenda             USAO-MA-00002072          AEGR0133121
     Attachment
GX   2015.01.16 Email from Whipple + Compliance Training           USAO-MA-00010573          AEGR2917891
     Attachments
GY   2015.01.16 Email from Whipple Compliance Training 1           USAO-MA-00010574          AEGR2917892
GZ   2015.01.16 Email from Whipple Compliance Training 2           USAO-MA-00010575          AEGR2917893
HA   2015.01.16 Email from Whipple Compliance Training 3           USAO-MA-00010576          AEGR2917894
HB   2015.01.16 Email from Whipple Compliance Training 4           USAO-MA-00010577          AEGR2917895
HC   2015.01.16 Email from Whipple Compliance Training 5           USAO-MA-00010578          AEGR2917896
HD   2014.01.24 Email Sealscott to Central Sales Team + Field (1): USAO-MA-00002304          (1): AEGR0134831
     Directory Attachment                                          (2): USAO-MA-00002305     (2): AEGR0123292
HE   2014.02.21 Email from Sealscott + Module Attachments          USAO-MA-00008682          AEGR1669432
HF   2014.02.21 Email from Sealscott Module Attachment 1           USAO-MA-00008683          AEGR1669433
HG   2014.02.21 Email from Sealscott Module Attachment 2           USAO-MA-00008687          AEGR1669437
HH   2014.02.21 Email from Sealscott Module Attachment 3           USAO-MA-00008688          AEGR1669438
          Case 1:18-cr-10249-WGY Document 72 Filed 11/29/19 Page 6 of 7


HI    2014.02.21 Email from Sealscott Module Attachment 4       USAO-MA-00008689          AEGR1669439
HJ    2014.04.09 Email From Rezendes + Training Module          (1): USAO-HR-00002177     (1): AEGR3779434
      Attachment                                                (2): USAO-HR-00002246     (2): AEGR3779503
HK    2014.01.14 Email from Whipple + Commercial New Hire       USAO-MA-00004398          AEGR0589815
      Training Attachment                                       USAO-MA-00004400          AEGR0589816
HL    2014.09.18 Email from Whipple + Form Attachments          USAO-MA-00028781          AEGR0480232
HM    2014.09.03 Email from Sealscott + IC Plan Attachment      (1): USAO-MA-00009025     (1): AEGR1672055
                                                                (2): USAO-MA-00009026     (2): AEGR1672056
HN    2015.02.23 Email Mendy Ringer to Brad Hasna et al. +      (1): USAO-MA-00008994     (1): AEGR1671659
      Attachments                                               (2): USAO-MA-00008996     (2): AEGR1671661
HO    2015.05.15 Email Sealscott to Andy Leninger et al. + IC   (1): USAO-MA-00009097 -   (1): AEGR1676170
      Plan Attachment                                           (2): USAO-MA-00009099     (2): AEGR1676172
HP    2015.01.20 Email from Whipple + Global Sales Meeting US (1): USAO-MA-00029040       (1): AEGR2320421
      Compliance Training January 2015                          (2): USAO-MA-00029041     (2): AEGR2320422
HQ    Whipple Calendar                                          USAO-MA-00029201          AEGR2920325
HR    Field Incentive Compensation Plan 2014                    USAO-MA-00002310          AEGR0134842
HS    2015.05.15 Email Sealscott to Moffett + Letter Attachment USAO-MA-00009631          AEGR2316844
HT              Medical Record                                  USAO-MA-00014288          Prairie Cardiovascular
                                                                                          Consultants
HU             Medical Record                                       USAO-MA-00011362      Prairie Cardiovascular
                                                                                          Consultants
HV           Medical Record                                         USAO-MA-00017974      AEGR4112223
HW          Medical Record part 1                                   USAO-MA-00010766      SBLH000097
HX          Medical Record part 2                                   USAO-MA-00010868      SBLH000193
HY           Medical Record                                         USAO-MA-00003474      Prairie Cardiovascular
                                                                                          Consultants
HZ             Medical Record                                       USAO-MA-00012679      Prairie Cardiovascular
                                                                                          Consultants
IA          Medical Record                                          USAO-MA-00027510      PCC00616
IB           Medical Record Part 1                                  USAO-MA-00017406      PCC00014
IC           Medical Record Part 2                                  USAO-MA-00027616      PCC02431
ID    Blank Original Rx                                             USAO-MA-00032924      AEGR0016786
IE    Blank Revised RX                                              USAO-MA-00032925      AEGR4151257
IF    2015.02.09 Amir Cheema Letter to Mishkel re                   USAO-MA-00003884      Prairie Cardiovascular
                                                                                          Consultants
IG           Patient Note 2015.02.09                                USAO-MA-00003879      Prairie Cardiovascular
                                                                                          Consultants
IH           Prior Authorization Summary 2015.02.05                 USAO-MA-00020781      H1380
 II          - Fashaw Santarelli Fax to Humana Appeals              USAO-MA-00017955      AEGR4112204
      Department 2014.08.15
IJ    2014.08.14 Email Fashaw to Nancy Wilson +                     USAO-MA-00018542      AEGR4142420
      Humana Appeal Packet Attachment
IK    2015.01.28 Email Moffet to Nallamothu et al. + Patient Info   USAO-MA-00026227      SCJX-000052
      Attachments
IL               Statement of Medical Necessity 2015.09.04          USAO-MA-00031698      AEGR4250318
IM               Prescription Authorization 2015.09.04              USAO-MA-00031696      AEGR4250317
IN    BCBS IL Juxtapid Criteria                                     USAO-MA-00033258      HCSC 000166
IO    CVS Exception Review Guideline                                USAO-MA-00029670      CVS/DOJ/007640
IP    Humana Juxtapid Coverage Policy                               USAO-MA-00018372      AEGR4140931
IQ    Humana Internal Notes and Emails re Roy                       USAO-MA-00028095      Humana
IR          Fax Topics and Documents Received by Coventry           USAO-MA-00026894      COVENTRY_DOJ000055 /
      HealthCare (1)                                                                      AETNA_USAO_00000083
IS          Fax Topics and Documenets Received by Coventry          USAO-MA-00027066      AETNA_USAO_00001459
      HealthCare (2)
IT           Humana Denial 2015.02.06                               USAO-MA-00004363      DLSS-540861
IU           Humana Prior Authorization 2018.01.05                  USAO-MA-00017490      Humana
IV           Humana Prior Authorization 2015.03.06                  USAO-MA-00020871      H1302
IW           Humana Prior Authorization 2014.08.14                  USAO-MA-00020750      H1419
IX    2014.03.25 Email Moffett to Dana Potvin, Melissa Vester       USAO-MA-00000756      AEGR3511977
      and Sealscott re
          Case 1:18-cr-10249-WGY Document 72 Filed 11/29/19 Page 7 of 7


IY    2014.05.15 Email Moffett to Falla and Fashaw re            USAO-MA-00000072   AEGR0444298

IZ    2014.05.09 Email Moffett to Falla and Fashaw re            USAO-MA-00000038   AEGR0410385
JA    2014.05.12 Text 1 Moffett to Sealscott re                  USAO-MA-00000427   AEGR2469147
JB    2014.05.12 Text 2 Moffett to Sealscott re                  USAO-MA-00000661   AEGR3369018
JC    2014.05.12 Text 3 Moffett to Sealscott re                  USAO-MA-00000666   AEGR3369023
JD    2014.05.27 Email Moffett to Fashaw re                      USAO-MA-00001015   AEGR4141766
JE    2014.06.06 Email Moffett to Fashaw re                      USAO-MA-00000990   AEGR4141594
JF    2014.08.05 Email Moffett to Joanne O'Donnell re            USAO-MA-00002839   AEGR0415239
JG    2014.08.06 Email Moffett to Falla and Sealscott re         USAO-MA-00002827   AEGR0413607

JH    2014.09.11 Email Moffett to Fashaw re                      USAO-MA-00002946   AEGR0445394
 JI   2014.08.13 Email Moffett to Fashaw re                      USAO-MA-00002875   AEGR0444706
 JJ   2014.07.16 Email Moffett to Fashaw re                      USAO-MA-00002885   AEGR0444717
JK    2014.07.08 Email Moffett to Fashaw re                      USAO-MA-00002887   AEGR0444720
JL    2014.03.10 Text Moffett to Sealscott re Fax                USAO-MA-00000242   AEGR2468962
JM    2014.03.24 Text Moffett to Sealscott re Fax                USAO-MA-00000298   AEGR2469018
JN    2014.04.01 Email Moffett to Dana Potvin re                 USAO-MA-00000924   AEGR4128390

JO    2014.04.02 Email Moffett to Fashaw re                      USAO-MA-00002874   AEGR0444366

JP    2014.07.29 Email Fashaw to Moffett and Melissa Vester re USAO-MA-00000964     AEGR4141070

JQ    2014.07.30 Email Moffett to Fashaw re                      USAO-MA-00000963   AEGR4141062
JR    2014.06.26 Email Moffett to Fashaw re                      USAO-MA-00000974   AEGR4141358
JS    2014.06.10 Email Moffett to Fashaw re                      USAO-MA-00000985   AEGR4141504
JT    2014.06.03 Email Moffett to Fashaw re Documentation        USAO-MA-00000996   AEGR4141700
JU    2014.05.28 Email Moffett to Fashaw re Mary Hipsher         USAO-MA-00001011   AEGR4141749
JV    2014.04.11 Email Moffett to Melissa Vester and Fashaw re   USAO-MA-00001025   AEGR4142112

JW    2014.10.06 Email Moffett to Fashaw re                      USAO-MA-00001123   AEGR4144997
JX    2014.07.14 Email Moffett to Fashaw re                      USAO-MA-00002886   AEGR0444718
JY    2014.11.02 Email Moffett to Fashaw and Alikki Kiniklis     USAO-MA-00002844   AEGR0415765
JZ    2014.03.28 Email Moffett to Dana Potvin re                 USAO-MA-00001409   AEGR4243865
KA    2014.03.01 Email Christopher DeSimone + BCBS PA Form       USAO-MA-00004392   AEGR0566998
      Attachments
KB    2014.04.01 Email Moffett to Dana Potvin re                 USAO-MA-00001407   AEGR4243863

KC    Moffett 2014 Paystub 2014.12.31                            USAO-MA-00033236   AEGR4375343
KD    Moffett Incentive Compensation Record                      USAO-MA-00033239   AEGR4375346
KE    Moffett W-2 Forms                                          USAO-MA-00033240   AEGR4375349
KF    Ahmed Image 1                                              USAO-MA-00030571   Facebook
KG    Ahmed Image 2                                              USAO-MA-00030573   Facebook
KH    Ahmed Image 3                                              USAO-MA-00033290   Facebook
KI    Ahmed Image 4                                              USAO-MA-00033291   Facebook
KJ    2014.08.20 Email Moffett to Fashaw re                      USAO-MA-00002922   AEGR0445074
KK    CVS Call - Prior Authorization 2014.05.02                  USAO-MA-00028069   CVS (entrose.wav)
KL            CVS Coverage Determination Denial 2014.05.04       USAO-MA-00028082   CVS/DOJ/000039
KM            Silverscript Notice of Denial 2014.05.04           USAO-MA-00028076   CVS/DOJ/000033
KN            Caremark RxClaim Screenshots                       USAO-MA-00028084   CVS/DOJ/000041
KO    Prime Therapeutics Medicare Part D Patients                USAO-MA-00019204   AEGR4145365
KP         BCBS IL Claim Payments                                USAO-MA-00015433   HCSC 000024
KQ    Moffett Certificate of Training                            USAO-MA-00034634   AEGR4375735
KR    Aegerion Patient Returns                                   USAO-MA-00034633   AEGR4375734
KS    Blank Statement of Medical Necessity                       USAO-MA-00028782   AEGR0480233
KT    Moffett Email Subscriber Activity                          USAO-MA-00033314   Yahoo/Oath
KU    Coventry-Lima Call Recording 1                             USAO-MA-00035148   COVENTRY_DOJ146
KV    Coventry-Lima Call Recording 2                             USAO-MA-00035149   COVENTRY_DOJ147
KW    Coventry-Lima Call Recording 3                             USAO-MA-00035150   COVENTRY_DOJ148
KX          2014.06.05 Lima Fax                                  USAO-MA-00027091   AETNA_USAO_00001495
